Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 6/20/2022 has been entered. Claims 1-20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 6/20/2022, with respect to claims 9-16 have been fully considered and are persuasive. The rejection of claims 9-16 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “responsive to detecting that the first measurements do not satisfy a first threshold, adjusting the transmitter to induce propagation of second electromagnetic waves along the transmission medium, the second electromagnetic waves having a second wave mode that differs from the first wave mode; obtaining second measurements associated with the second electromagnetic waves; and responsive to detecting that the second measurements do not satisfy a second threshold, adjusting the transmitter to restore inducement of the first electromagnetic waves and cease transmission of the second electromagnetic waves, the second threshold differing from the first threshold, and the first electromagnetic waves and the second electromagnetic waves propagating along the transmission medium without requiring an electrical return path”.

Regarding claim 17, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “responsive to detecting, by a waveguide system comprising a processing system, that first measurements associated with first electromagnetic waves do not satisfy a first threshold, inducing, by the waveguide system, propagation of second electromagnetic waves along a transmission medium, the second electromagnetic waves having a second wave mode that differs from a first wave mode of the first electromagnetic waves, …, responsive to detecting, by the waveguide system, that the second measurements do not satisfy a second threshold, adjusting, by the waveguide system, inducement of third electromagnetic waves along the transmission medium and ceasing transmission of the second electromagnetic waves, the third electromagnetic waves having a third wave mode that differs from the first wave mode and the second wave mode, the second threshold differing from the first threshold, and the first electromagnetic waves, the second electromagnetic waves and the third electromagnetic waves propagating along the transmission medium without requiring an electrical return path”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631